This is an action of tort brought by Sara R. Fein for personal injuries and by her husband for consequential damages. The case is here on the plaintiffs’ exceptions to the allowance of the defendant’s motion for directed verdicts. There was evidence that Mrs. Fein had been visiting her sister, a tenant in an apartment building in which the common areas were under the defendant’s control. On her way out she descended four stairs in a common area and on the bottom stair slipped on what “looked like and smelled like wax.” She also observed “wet, oily wax” on the floor to which she fell. There was evidence that the defendant’s employees washed and waxed common areas in frequent use, usually on a weekly basis. From this evidence and the photographs of the area, the jury could have found that this area was one in frequent use and that presence of the “wet, oily wax” was the result of improper application of wax by the defendant’s employees or of the defendant’s negligent invitation to walk on the floor before it was dry. Ventromile v. Malden Elec. Co. 317 Mass. 132, 135.

Exceptions sustained.